Exhibit 10.3

 

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amended and Restated Employment Agreement is made and entered into on
March 26, 2009, by and among Bank of Manhattan, N.A. (the “Bank”) and Rick
Sowers (“Executive”) for the purposes set forth hereinafter (“Agreement”).

 

WITNESSETH

 

WHEREAS, Manhattan Bancorp (“MB”) is a California corporation and bank holding
company registered under the Bank Holding Company Act of 1956, as amended,
subject to the supervision and regulation of the Board of Governors of the
Federal Reserve System (“FRB”);

 

WHEREAS, MB is the parent holding company for the Bank, which is a national
banking association and wholly-owned subsidiary of MB, subject to the
supervision and regulation of the Office of the Comptroller of the Currency
(“OCC”);

 

WHEREAS, Executive is currently Executive Vice President and Chief Operating
Officer of the Bank pursuant to an Employment Agreement dated January 22, 2009
between the Bank and Executive (the “Prior Agreement”), which Prior Agreement
shall be amended and restated in its entirety by this Agreement;

 

WHEREAS, it is the intention of the parties to enter into an amended and
restated employment agreement for the purposes of amending certain provisions of
the Prior Agreement and assuring the continued services of Executive as
Executive Vice President and Chief Operating Officer of the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Bank and Executive agree as follows:

 

A.            TERM OF EMPLOYMENT

 

The term of this Agreement (“Term”) shall commence January 22, 2009 (the
“Effective Date”), and end three (3) years thereafter, subject, however, to
prior termination of this Agreement as hereinafter provided.  Where used herein,
“Term” shall refer to the entire period of employment of Executive by the Bank
hereunder, whether for the period provided above, or whether terminated earlier
as hereinafter provided.  The Prior Agreement is hereby terminated and replaced
by this Agreement.  This does not replace or impair the Stock Option Agreements
between MB and Executive dated June 30, 2008 and November  20, 2008 (the “Stock
Option Agreements”), which shall remain in full force and effect.

 

B.            DUTIES OF EXECUTIVE

 

1.             Duties.  Executive shall perform the duties of Executive Vice
President and Chief Operating Officer of the Bank, reporting directly to the
President  and Chief Executive

 

--------------------------------------------------------------------------------


 

Officer of the Bank, and subject, at all times, to the powers vested by law in
the Board (the “Board”) of the Bank and its respective shareholders.  During the
Term, Executive shall perform the services herein contemplated to be performed
by Executive faithfully, diligently and to the best of Executive’s ability,
consistent with the highest and best standards of the banking industry and in
compliance with all applicable laws and the Bank’s Articles of Association,
Bylaws and internal written policies.

 

2.             Conflicts of Interest.  Except as permitted by the prior written
consent of the Board of Bank, Executive shall devote Executive’s entire
productive time, ability and attention to the business of the Bank during the
Term and Executive shall not directly or indirectly render any services of a
business, commercial or professional nature, to any other person, firm or
corporation, whether for compensation or otherwise, which are in conflict with
the Bank’s interests.  Notwithstanding the foregoing, Executive may make
investments of a passive nature in any business or venture, provided that such
business or venture is not in competition, directly or indirectly, in any manner
with the Bank or MB

 

C.            COMPENSATION

 

1.             Salary.  For Executive’s services hereunder, the Bank shall pay
or cause to be paid as annual base salary (the “Base Salary”) to Executive not
less than One Hundred Eighty Five Thousand Dollars ($185,000) for the first year
of the Term, with annual increases in the discretion of the Board or the Bank’s
Compensation Committees.  Base Salary shall be payable in equal installments in
conformity with the Bank’s normal payroll period.

 

2.             Bonuses. Any bonuses shall be as determined by the Board of the
Bank in its sole discretion.

 

D.            EXECUTIVE BENEFITS

 

1.             Vacation.  Executive shall be entitled to vacation during each
year of the Term consistent with the Bank’s approved vacation schedule and
policy, which shall provide Executive with not less than four (4) weeks vacation
for each year of the Term.  Executive is encouraged to use all accrued vacation
benefits and will be expected to take vacation in the year it is earned. 
Accrual of any unused vacation shall be determined in accordance with the Bank’s
Personnel Policy as in effect from time to time and shall be subject to any
limitations set forth therein.

 

2.             Group Medical and Other Insurance Benefits.  The Bank shall
provide for Executive, at the Bank’s expense, group medical and other insurance
benefits in accordance with the Bank’s Personnel Policy as in effect from time
to time.  All coverage under this paragraph shall be in existence or shall take
effect as of the Effective Date hereof.  The Bank’s liability to Executive for
any breach of this paragraph shall be limited to the amount of premiums required
hereunder to be payable by the Bank to obtain or maintain, as applicable, the
coverage contemplated herein.

 

3.             Stock Option. MB has granted Executive under the Stock Option
Agreements options to purchase up to 52,000 of shares of MB’s authorized but
unissued

 

--------------------------------------------------------------------------------


 

Common Stock, at the fair market value of such stock at the date of the grants
of such options.  Such options have terms of ten (10) years from the respective
dates of the granting thereof and shall vest in three installments of 33.33% per
year over a period of three (3) years, with the first such installment to vest
one year from the date of grant, and with subsequent installments vesting two
and three years thereafter.  To the maximum extent permitted by law, the options
will qualify as “incentive stock options” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended.  Such stock option has been
granted to Executive, pursuant to MB’s Stock Option Plan (the “Plan”) and the
Stock Option Agreement.

 

4.             Auto Allowance.  During the Term, Executive shall be entitled to
receive One Thousand Dollars ($1,000) per month as a car allowance..

 

E.             REIMBURSEMENT FOR BUSINESS EXPENSES

 

Executive shall be entitled to reimbursement by the Bank for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties in accordance with the Bank’s reimbursement policies in
effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank as a business expense and not as deductible compensation to
Executive; and Executive furnishes to the Bank adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and not as deductible
compensation to Executive.

 

F.             TERMINATION

 

1.             Termination for Cause.  The Bank may terminate this Agreement at
any time by action of its Board for cause (“Cause”).  For purposes of this
Agreement termination for “Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order or material breach of any
provision of this Agreement.  For purposes of this Agreement, no act, or the
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interests of the Bank.  Termination under
this Paragraph shall not prejudice any remedy that the Bank may have at law, in
equity, or under this Agreement.

 

2.             Death or Disability.  In the event of Executive’s death or if
Executive is found to be physically or mentally disabled (as hereinafter
defined) by the Board of Bank in good faith, this Agreement shall terminate
without any further liability or obligation by the Bank to Executive.  For
purposes of this Agreement only, physical or mental disability shall be defined
as Executive having been unable to fully perform under this Agreement for a
continuous period of ninety (90) days or a cumulative period of one-hundred
eighty (180) days in any calendar year, or, if applicable, such other periods as
may be defined in the Bank’s Personnel Policy or in applicable disability
insurance policies as in effect from time to time.  If there should be a

 

--------------------------------------------------------------------------------


 

dispute between the Bank and Executive as to Executive’s physical or mental
disability for purposes of this Agreement, the question shall be settled by the
opinion of an impartial reputable physician or psychiatrist agreed upon by the
parties or their representatives, or if the parties cannot agree within ten
(10) days after a request for designation of such party, then by a physician or
psychiatrist designated by the Los Angeles County Medical Association.  The
certification of such physician or psychiatrist as to the question in dispute
shall be final and binding upon the parties hereto.  The Bank shall bear the
costs of such physician or psychiatrist selected to determine such matter.

 

3.             Supervisory Matters.  If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Bank’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Bank may in its discretion:  (i) pay Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended; and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or i(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.  If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. 
All obligations under this Agreement shall be terminated, except to the extent
that it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

4.             Termination Without Cause.  Notwithstanding anything to the
contrary contained herein, it is agreed by the parties hereto that the Bank may
at any time without Cause and for any reason immediately terminate this
Agreement and Executive’s employment by the Bank by action of its Board.  Upon
such termination by the Bank all benefits provided by the Bank hereunder to
Executive shall thereupon cease, except as provided in this Subparagraph F.4 or
Subparagraph F.5, and Executive shall be deemed to have voluntarily resigned as
a director, officer and employee of the Bank and MB and any corporation,
partnership, venture, limited liability company or other entity controlled by,
controlling or under common control with the Bank or MB, and shall deliver such
written resignations as Bank or MB may request.  Notwithstanding the foregoing,
it is agreed that in the event of such termination without Cause by the Bank
upon the delivery to the Bank by Executive of a waiver and release in
substantially

 

--------------------------------------------------------------------------------


 

the form of Attachment “A” to this Agreement, and Executive’s compliance with
the terms thereof, Executive shall be entitled to, upon the effective date of
termination, payment of a lump sum equivalent to twelve (12) months’ base salary
as such base salary is in effect on the date of termination of employment, plus
continuation of Executive’s medical benefits for a period of twelve (12) months
following such termination, with Bank continuing to pay Executive’s share of
premiums and associated costs as if Executive continued to be employed with the
Bank; provided, however, that the Bank’s obligation to provide such coverage
shall be terminated if Executive is eligible to receive comparable substitute
coverage from another employer at any time during such 12-month period. 
Executive agrees to advise the Bank immediately if such comparable substitute
coverage is available from another employer.  Notwithstanding any provision to
the contrary in this Subparagraph F.4, no severance benefits shall be payable to
Executive hereunder if Executive’s employment is terminated for any of the
reasons delineated in Subparagraphs F.1, F.2 or F.3 hereof or while grounds for
termination under such Subparagraphs exist, and no severance benefits shall be
payable to Executive under this Subparagraph F.4 if payments are required to be
made to Executive under Subparagraph F.5 hereof.

 

5.             Termination Following Change in Control.

 

(a)           In the event a Change in Control of the Bank or MB occurs (as
defined below) and Executive’s employment as Executive Vice President and Chief
Operating Officer of the Bank is terminated without Cause by the Bank, then
Executive shall be entitled, upon such termination of employment and upon
delivery to the Bank of an executed waiver and release in substantially the form
of Attachment “A” to this Agreement, to payment of a lump sum equivalent to one
(1) times the highest annual cash compensation amount paid to Executive by the
Bank within the three years’ preceding the Change in Control and to the
continuation of Executive’s coverage under the group medical care provided at
the time of termination for a period of twelve (12) months following such
termination; provided, however, that the Bank’s obligation to provide such
coverage shall be terminated if Executive obtains comparable substitute coverage
from another employer at any time during such 12-month period.  Executive agrees
to advise the Bank immediately if such comparable substitute coverage is
obtained from another employer.  Notwithstanding any provision to the contrary
in this Subparagraph F.5, no severance benefits shall be payable to Executive
hereunder if Executive’s employment is terminated for any of the reasons
delineated in Subparagraphs F.1, F.2 or F.3 hereof or while grounds for
termination under such Subparagraphs exist.

 

(b)           A “Change in Control” of the Bank or MB occurs upon the effective
date of the first to occur of the following events:

 

(i)            Merger, Consolidation, and Other Transactions.  Any (A) merger
where the Bank or MB, or a corporation in which the Bank’s or MB’s shareholders
as constituted immediately prior to the merger do not own at least 50% of such
corporation’s common stock or 50% of the common stock of the parent of such
corporation following such merger in the same proportions as their ownership
interests in the Bank or MB prior to such transaction, is not the surviving
corporation; (B) a transfer of all or a substantial portion (50% or more) of the
assets of the Bank or MB to another corporation or other person in which the
Bank’s or MB’s shareholders as constituted immediately prior to such transfer do
not own at least

 

--------------------------------------------------------------------------------


 

50% of the common stock or 50% of the common stock of the parent of such
corporation (or an equivalent economic interest in the case of a transferee that
is not a corporation) following such transfer in the same proportions as their
ownership interests in the Bank or MB prior to such transaction; or (C) the
liquidation or dissolution of the Bank or MB, except for a liquidation or
dissolution in which the assets and liabilities of the Bank or MB are
transferred to a transferee in which the owners of the Bank’s or MB’s common
stock as constituted immediately prior to the transaction own at least 50% of
the common stock or 50% of the common stock of the parent of the transferee (or
an equivalent economic interest in the case of a transferee that is not a
corporation) following such liquidation or dissolution in the same proportions
as their ownership interests in the Bank or MB prior to such transaction; or

 

(ii)           Majority Stockholder.  Any person (as such term is used in
Section 13(d) of the securities Exchange Act of 1934, as amended (the “Exchange
Act”)), together with its affiliates (but excluding the Bank’s employee benefit
plans and the individuals who were the Bank’s or MB’s officers or directors on
the date of this Agreement or their affiliates), becomes the beneficial owner
(within the meaning of Rule 13(d)(3) under the Exchange Act) of more than 50% of
the Bank’s or MB’s outstanding common stock.

 

(iii)          Regulatory Exception.  Notwithstanding anything else to the
contrary set forth herein, a “Change in Control” shall not include any sale of
stock or securities, merger, transfer of assets, consolidation, liquidation,
reorganization or other transaction instituted by or at the request of the OCC,
FRB or the Federal Deposit Insurance Corporation to resolve any supervisory
concerns respecting the Bank or MB.

 

(c)           Notwithstanding anything to the contrary in this Subparagraph F.5,
no severance benefits shall be payable to Executive hereunder if Executive’s
employment is terminated for any of the reasons delineated in Subparagraphs F.1,
F.2 or F.3 hereof or while grounds for termination under such Subparagraphs
exist.

 

6.             Golden Parachute Limitation.  Severance compensation under
Subparagraphs F.4 and F.5 hereof will be reduced as provided below to avoid the
penalties imposed on “parachute payments” under the Internal Revenue Code of
1986 (the “Code”).

 

(a)           If the present value of all Executive’s severance compensation
provided by MB or the Bank under Subparagraph F.4 or F.5 hereof and outside this
Agreement is high enough to cause any such payment to be a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), then one or more of such
payments will be reduced by the minimum amount required to prevent the severance
compensation under this Agreement from being a “parachute payment.”

 

(b)           Executive may direct the Bank and MB regarding the order of
reducing severance compensation and other payments from the Bank or MB to comply
with this Subparagraph F.6.

 

7.             Section 409A Limitation.  It is the intention of Bank, MB and
Executive that the severance and other benefits payable to Executive under this
Agreement either be exempt from, or otherwise comply with, Section 409A
(“Section 409A”) of the Internal Revenue

 

--------------------------------------------------------------------------------


 

Code of 1986, as amended.  Notwithstanding any other term or provision of this
Agreement, to the extent that any provision of this Agreement is determined by
Bank and MB, with the advice of its independent accounting firm or other tax
advisors, to be subject to and not in compliance with Section 409A, including,
without limitation, the definition of “Change in Control” or the timing of
commencement and completion of severance benefit and/or other benefit payments
to Executive hereunder in connection with a merger, recapitalization, sale of
shares or other “Change in Control”, or the amount of any such payments, such
provisions shall be interpreted in the manner required to comply with
Section 409A.  Bank, MB and Executive acknowledge and agree that such
interpretation could, among other matters, (i) limit the circumstances or events
that constitute a “change in control;” (ii) delay for a period of six (6) months
or more, or otherwise modify the commencement of severance and/or other benefit
payments; and/or (iii) modify the completion date of severance and/or other
benefit payments.  Bank, MB and Executive further acknowledge and agree that if,
in the judgment of Bank and MB, with the advice of its independent accounting
firm or other tax advisors, amendment of this Agreement is necessary to comply
with Section 409A, Bank, MB and Executive will negotiate reasonably and in good
faith to amend the terms of this Agreement to the extent necessary so that it
complies (with the most limited possible economic effect on Bank, MB and
Executive) with Section 409A.  For example, if this Agreement is subject to
Section 409A and it requires that severance and/or other benefit payments must
be delayed until at least six (6) months after Executive terminates employment,
then Bank, MB and Executive would delay payments and/or promptly seek a written
amendment to this Agreement that would, if permissible under Section 409A,
eliminate any such payments otherwise payable during the first six (6) months
following Executive’s termination of employment and substitute therefor a lump
sum payment or an initial installment payment, as applicable, at the beginning
of the seventh (7th) month following Executive’s termination of employment which
in the case of an initial installment payment would be equal in the aggregate to
the amount of all such payments thus eliminated.

 

8.             EESA Provisions.

 

(a)           MB has entered into agreements with the U.S. Treasury Department
(“UST”) under which Manhattan Bancorp issued preferred shares (“Preferred
Shares”) and other securities to the UST as part of the Troubled Assets Relief
Program Capital Purchase Program (“CPP”) established under the Emergency
Economic Stabilization Act of 2008 (“EESA”).  Executive is a Senior Executive
Officer (as such term is defined under EESA), has determined that MB’s
participation in the CPP is of material benefit to Executive, approved MB’s
participation in the CPP, requested that MB participate in the CPP and agrees to
abide by all existing and future terms of EESA, and any regulations thereunder,
restricting payment of compensation to Executive.

 

(b)           EESA imposes certain restrictions on employment agreements,
severance, bonus and incentive compensation, stock options and awards, and other
compensation and benefit plans and arrangements (“Plans”) maintained by MB, Bank
and their affiliates and requires that such restrictions remain in place for so
long as the UST holds any debt or equity securities issued by MB or Bank.  The
parties hereby agree that all Plans providing benefits to Executive shall be
construed and interpreted at all times that the UST maintains any debt or equity
investment in MB or Bank in a manner consistent with EESA, and all such Plans
shall be

 

--------------------------------------------------------------------------------


 

deemed to have been amended as determined by MB and Bank so as to comply with
the restrictions imposed by EESA.  Executive recognizes that such changes may
result in the reduction or elimination of benefits otherwise provided to
Executive under this Agreement or any other Plan.  Notwithstanding any other
terms of this Agreement or any other Plan providing benefits to Executive, to
the extent that any provision of this Agreement or any other Plan is determined
by MB or Bank, to be subject to and not in compliance with EESA, including the
timing, amount or entitlement of Executive to any payment of severance, bonus or
any other amounts, such provisions shall be interpreted and deemed to have been
amended to comply with the terms of EESA.  Without limiting the foregoing, any
“golden parachute payment” or other severance payments due in connection with
termination of Executive’s employment with MB or Bank provided under this
Agreement or any other Plan, as defined for purposes of EESA and
Section 280(G)(e) of the Internal Revenue Code of 1986, as amended (“Code”),
including any benefits payable under Subparagraphs F.4 and F.5, shall be
prohibited if such termination occurs while the Preferred Shares remain
outstanding and held by the UST.  The parties hereto further agree that
(i) Executive shall at no time be entitled to receive any compensation based
upon incentives that encourage Executive to take unnecessary and excessive risks
on behalf of Bank or MB; (ii) Executive shall promptly repay Bank, MB or any
other affiliated entity compensating Executive, within thirty (30) days of
demand, the amount of any bonus or incentive compensation paid to Executive
based upon statements of earnings, gains or other criteria that are later
determined to be materially inaccurate; and (iii) all golden parachute payments
to Executive are prohibited.

 

G.            GENERAL PROVISIONS

 

1.             Trade Secrets.  During the Term, Executive will have access to
and become acquainted with what Executive and the Bank acknowledge are trade
secrets, to wit, knowledge or data concerning the Bank, including their
operations and methods of doing business, and the identity of customers of the
Bank, including knowledge of their financial condition and their financial
needs.  Executive shall not disclose any of the aforesaid trade secrets,
directly or indirectly, or use them in any way either during the Term or
thereafter, except as required in the course of Executive’s employment with the
Bank.

 

2.             Indemnification.  To the extent permitted by law, applicable
statutes and the Bylaws or resolutions of the Bank in effect from time to time,
the Bank shall indemnify Executive against liability or loss arising out of
Executive’s actual or asserted misfeasance or non-feasance in the performance of
Executive’s duties or out of any actual or asserted wrongful act against, or by,
the Bank including but not limited to judgments, fines, settlements and legal
and other expenses incurred in the defense of actions, proceedings and appeals
therefrom.  However, the Bank shall have no duty to indemnify Executive with
respect to any claim, issue or matter as to which Executive has been adjudged to
be liable to the Bank in the performance of his duties, unless and only to the
extent that the court in which such action was brought shall determine upon
application that, in view of all of the circumstances of the case, Executive is
fairly and reasonably entitled to indemnification for the expenses which such
court shall determine.  The Bank shall endeavor to apply for and obtain
Directors and Officers Liability Insurance to indemnify and insure the Bank and
Executive from and against the aforesaid liabilities.  The provisions of this
paragraph shall apply to the estate, executor, administrator,

 

--------------------------------------------------------------------------------


 

heirs, legatees or devisees of Executive.  The obligations of the Bank under
this Subparagraph G.2 shall continue through and after the Term of this
Agreement.

 

3.             Return of Documents.  Executive expressly agrees that all
manuals, documents, files, reports, studies, instruments or other materials used
and/or developed by Executive during the Term are solely the property of the
Bank, and that Executive has no right, title or interest therein.  Upon
termination of this Agreement, Executive or Executive’s representative shall
promptly deliver possession of all of said property to the Bank in good
condition.

 

4.             Non-solicitation.  During the Term and for a period of one year
thereafter, Executive shall not, directly or indirectly, engage or participate
in the solicitation or any attempt to solicit employees of the Bank or MB to
work for any person, firm or business.

 

5.             Controlling Law.  This Agreement is to be governed by and
construed in accordance with the laws of the United States and, to the extent
not inconsistent therewith, the laws of the State of California.

 

6.             Invalid Provisions.  Should any provision of this Agreement for
any reason be declared invalid, void, or unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining portion shall not
be affected, and the remaining portions of this Agreement shall remain in full
force and effect as if this Agreement had been executed with said provision
eliminated.

 

7.             Entire Agreement.  This Agreement and the Stock Option Agreement
contain the entire agreement of the parties.  It supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Bank.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding.  This
Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by both the Bank and Executive.

 

8.             Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States mail, or sent by facsimile, provided that the facsimile cover sheet
contains a notation of the date and time of transmission, and shall be deemed
received:  (i) if personally delivered, upon the date of delivery to the address
of the person to receive such notice, (ii) if mailed in accordance with the
provisions of this Subparagraph G.8, three (3) business days after the date
placed in the United States mail, or (iii) if given by facsimile, when sent. 
Notices shall be addressed to the Bank at its main office and to Executive at
the address then maintained by the Bank in its records for Executive, or to such
other respective addresses as the parties hereto shall designate to the other by
like notice.

 

9.             Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of Executive’s
employment, or any alleged

 

--------------------------------------------------------------------------------


 

discrimination or statutory or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration in Los Angeles, California
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”).  Without limiting the
foregoing, the following potential claims by Executive could be subject to
arbitration under the Arbitration Agreement:  claims for wages or other
compensation due; claims for breach of any contract or covenant (express or
implied) under which Executive believes he would be entitled to compensation or
benefits; tort claims related to such employment; claims for discrimination and
harassment (including, but not limited to, race, sex, religion, national origin,
age, marital status or medical condition, disability, sexual orientation, or any
other characteristic protected by federal, state or local law); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration or other procedure different
from this one); and claims for violation of any public policy, federal, state or
other governmental law, statute, regulation or ordinance.  The arbitration will
be conducted in Los Angeles County.  The arbitration shall provide for written
discovery and depositions adequate to give the parties access to documents and
witnesses that are essential to the dispute.  The arbitrator shall have no
authority to add to or to modify this Agreement, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy.  The arbitrator shall issue a
written decision that includes the essential findings and conclusions upon which
the decision is based, which shall be signed and dated.  Executive and the Bank
shall each bear his or their own costs and attorneys’ fees incurred in
conducting the arbitration and, except in such disputes where Executive assets a
claim otherwise under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or unless required otherwise by applicable
law, shall split equally the fees and administrative costs charged by the
arbitrator and AAA between Executive, on the one hand, and Bank on the other
hand.  In disputes where Executive asserts a Statutory Claim against the Bank,
Executive shall be required to pay only the AAA filing fee to the extent such
filing fee does not exceed the fee to file a complaint in state or federal
court.  Executive shall pay the balance of the arbitrator’s fees and
administrative costs.  Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

BANK OF MANHATTAN, N.A.

 

 

 

 

 

 

 

 

By: 

/s/ Jeffrey M. Watson

 

 

 

 

Jeffrey M. Watson

 

 

 

 

President & Chief Executive Officer

 

 

 

 

 

/s/ Rick Sowers

 

 

 

 

Rick Sowers

 

 

 

 

(“Executive”)

 

 

 

 

 

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Rick Sowers (“Employee”) and Bank of Manhattan, N.A. on its behalf
and on behalf of their parents, subsidiaries, affiliates and
successors-in-interest (collectively, “Employer”).

 

RECITALS

 

A.            Employee and Employer have entered into an Employment Agreement
dated as of March 26, 2009 (the “Agreement”).

 

B.            A condition precedent to certain of Employer’s obligations under
the Agreement is the execution of this Waiver Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

 

RELEASE

 

In consideration for the payment of severance and other compensation under the
Agreement, Employee agrees unconditionally and forever to release and discharge
Employer its parents, subsidiaries, affiliates, successors-in-interest, and
their respective officers, directors, managers, employees, members,
shareholders, representatives, attorneys, agents and assigns from any and all
claims, actions, causes of action, demands, rights or damages of any kind or
nature which Employee may now have, or ever have, whether known or unknown, that
arise out of or in any way relate to Employee’s employment with, or separation
from, Employer on or before the date of execution of this Waiver Agreement. 
Employee also confirms his resignation as a director, officer and employee of
Employer and any corporation, partnership, venture, limited liability company or
other entity controlled by, controlling or under common control with Employer.

 

This release specifically includes, but is not limited to, any claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt Organizations
Act, the Financial Reform Recovery and Enforcement Act of 1989, and/or
Section 1981 of Title 42 of the United State Code.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

REPRESENTATIONS OF EMPLOYEE

 

Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing.

 

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement.  Employee further confirms that Employee has not relied upon any
other statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.

 

MISCELLANEOUS

 

Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with Employer, this Waiver Agreement sets forth the entire agreement between
Employee and Employer, and shall be binding on both party’s heirs,
representatives and successors.  This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively.  If
any portion of this Waiver Agreement is found to be illegal or unenforceable,
such action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement.

 

Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement.  To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider the Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.

 

This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver Agreement must be in writing, must specifically revoke
this Waiver Agreement and must be received by Employer prior to the eighth (8th)
day following the execution of this Waiver Agreement by Employee.  This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Employee’s execution of the Waiver Agreement.  No payment will be made
to the undersigned until such date.

 

--------------------------------------------------------------------------------


 

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

 

DATED:

 

 

Rick Sowers

 

 

DATED:

 

 

Bank of Manhattan, N.A.

 

 

 

 

 

 

 

Jeffrey M. Watson

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------